DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Conclusion
This application is in condition for allowance except for the following formal matters: 

Claim Objections
Claims (1, 7-8) are objected to because of the following informalities:  
In claim 1, “YOLO” should be rewritten as “You Only Look Once (YOLO)” and GPU should be rewritten as “Graphics Processing Unit (GPU).  In claim 7, “YOLO” should be rewritten as “You Only Look Once (YOLO)”.  In claim 8, GPU should be rewritten as “Graphics Processing Unit (GPU).  Appropriate correction is required.

Allowable Subject Matter
Claims (1-8) are allowed.
Prior art of record fails to teach:
An object detection method based on image processing, comprising the following steps: (1) deploying Tinier-YOLO on a GPU platform, and performing image collection by using a camera, to obtain a corresponding image; (2) reading, by Tinier-YOLO, the image collected by using the camera; (3) detecting and identifying, by Tinier-YOLO, target information in the image; and (4) outputting, in real time, the identified target information on a device screen or a screen of the camera, wherein Tinier-YOLO is an improved YOLO-v3-tiny network structure, and an improvement method comprises: reserving alternate operations between front five convolutional layers and pooling layers of the YOLO-v3-tiny network structure, then sequentially connecting five fire modules in SqueezeNet, performing outputting to a first passthrough layer, then connecting the first passthrough layer to a sixth fire module in SqueezeNet, connecting output feature maps of the five fire modules to input of the sixth fire module through a dense connection, outputting a feature map of the sixth fire module to a second passthrough layer and a 1.times.1 bottleneck layer, then obtaining a third passthrough layer with a feature map size of 26.times.26 through image enlarging performed by an upsampling layer on the feature map, then sequentially connecting a seventh fire module and a eighth fire module in SqueezeNet for data compression, outputting data to the 1.times.1 bottleneck layer, and connecting to an output end, wherein a size of a feature map that is output is 26.times.26; separately connecting the first passthrough layer and the third passthrough layer to a fifth convolutional layer, to obtain an output feature of the fifth convolutional layer; further connecting the sixth fire module in SqueezeNet to the output end, wherein a size of a feature map that is output is 13.times.13; and retraining a network, to obtain Tinier-YOLO.

An object detection apparatus based on image processing, wherein the object detection apparatus comprises an image collection module, a calculation module, and an output module, the image collection module is configured to collect an image, the calculation module comprises a calculation network and a hardware device, and the calculation network is run on the hardware device, to read the collected image, detect a target in the image, and then output, by using the hardware device or an image collection apparatus, target information obtained through detection; and the calculation network is Tinier-YOLO, Tinier-YOLO is an improved YOLO-v3-tiny network structure, and an improvement method comprises: reserving alternate operations between front five convolutional layers and pooling layers of the YOLO-v3-tiny network structure, then sequentially connecting five fire modules in SqueezeNet, performing outputting to a first passthrough layer, then connecting the first passthrough layer to a sixth fire module in SqueezeNet, connecting output feature maps of the five fire modules to input of a sixth fire module through a dense connection, outputting data of the sixth fire module to a second passthrough layer and a 1.times.1 bottleneck layer, then obtaining a third passthrough layer with a feature map size of 26.times.26 through image enlarging performed by an upsampling layer on the data, then sequentially connecting a seventh fire module and a eighth fire module in SqueezeNet for data compression, outputting the data to the 1.times.1 bottleneck layer, and connecting to an output end, wherein a size of a feature map that is output is 26.times.26; separately connecting the first passthrough layer and the third passthrough layer to a fifth convolutional layer, to obtain an output feature of the fifth convolutional layer; further connecting the sixth fire module in SqueezeNet to the output end, wherein a size of a feature map that is output is 13.times.13; and retraining a network, to obtain Tinier-YOLO.

Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON FLORES whose telephone number is (571)270-1201. The examiner can normally be reached M-F 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8143. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON FLORES/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        May 26, 2022